Notice of Pre-AIA  or AIA  Status
 	The present application 16/361,310, filed on 3/22/2019 (or after March 16, 2013), is being examined under the first inventor to file provisions of the AIA                       (First Inventor to File). 
 	In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

DETAILED ACTION
Response to Amendment
Claims 1-7,9-15,17-18,20-23 are pending in this application.
Examiner acknowledges applicant’s amendment filed on 11/24/2021.
A request for continued examination under 37 CFR 1.114, including the fee set
forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this
application is eligible for continued examination under 37 CFR 1.114, and the fee set
forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action
has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on
11/24/2021 has been entered
. 
Drawings
The Drawings filed on 3/22/2019 are acceptable for examination purpose.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/3/2021 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner

Response to Arguments
Applicant's arguments at page 7-11 with respect to claim 1-7,9-15,17-18,20-23 filed 11/24/2021 have been fully considered, for examiner’s response, see discussion below:
a) 	At page 9-10, claim 1 applicant argues:
	Siden generates a collection of data for a timestamp that does not include a hierarchical arrangement as recited in claim 1, instead, the database gathers a first snapshot at time T0 , ……….in a linear fashion by time and not, for example “receiving video collected by a video sensor; [and] periodically generating a tree snapshot having an associated time reference, wherein the associated time reference is used to index the tee snapshot in a hierarchical arrangement……Hickman and Tsai fail to remedy these deficiencies (p-9)
	Hickman and Tsai fail to teach or suggest the above limitation(s)………Applicant respectfully submits that Siden in view of Hickman and Tsai has not been shown to teach such subject matter as recited in independent claim 1



Examiner’s response:
	As to the above argument (a), the prior art of Siden is directed to database storage system particularly generating multiple snapshots corresponding to the time points (Siden: Abstract); prior art of Siden teaches production database to retrieve and store multimedia objects such as video files, images, audio files including application specific data in a virtual databases environment, further it is noted that virtual database files including video snapshots captured at time T0 and snapshot 2 captured at time T1 corresponds to periodically generating snapshots of data (0048, fig 5a, 0061, fig 6a).   As noted, the prior art of Siden teaches generating plurality of snapshots with respect to time points in a virtual database environment, Siden teaches database source having multiple production database system stores and organizing information in data blocks corresponding to multiple point in time copies, the prior art of Siden teaches VDB snapshots at time T0, T1………….and the time reference snapshots maintained in the transaction log and the snapshot(s) ) T0, T1  corresponds to snapshots associated with time reference(s) (Abstract, fig 5c, 0058, 0061-0062, fig 6a), prior art of Siden teaches various time points along a time line of snapshots, prior art of Siden also teaches snapshots captured at different time points long the timeflow, and timeflow of captured snapshot at T0, T1, T2……….may corresponds to defining time and time intervals and time points between T1, T2 corresponds to time intervals (0062-0064, fig 6a), while applicant agrees that the prior art of  Siden teaches data collection, snapshots referencing respective time(s) points.


 	One of the ordinary skill in the art would have  combine automated integration of event snapshot records of Hickman et al., into database storage system generates plurality of snapshots corresponding to plurality of time points of Siden et al., because that would have allowed users of Siden to define each snapshot record attributes including start and end time of specific snapshot from time points (Hickman: fig 2 start, end time of event ID) thereby generating time-sequence of snapshots, further allows to perform matching event data records (Hickman: 0004), thus improves overall collection and organizing of automated integration of media content (Hickman: 0012).  The exemplary rationales that may support prima facie conclusion of obviousness includes (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art-KSR, 550 US at 398. 

It is however, noted that both Siden, Hickman do not teach “wherein the associated time reference is used to index the tree snapshot in a hierarchical arrangement”, although Siden specifically teaches Siden teaches VDB snapshots at time T0, T1………….and the time reference snapshots maintained  and stored in the database (Siden: 0061-0063).  However, Baptist disclosed, “wherein the associated time reference is used to index” (0062, line 6-11, fig 9B-9C, 10A-10B,0096 line 1-4,0098,0100, line1-4,, Baptist teaches snapshot slices with respect to reference time for example snaphshot 1 reference with time t1, snapshot2 reference with time t2, snapshot3 reference with time t3 and like and file system directory maintains indexed snapshot identifier list element 184 for the directory file element 172, each snapshot identifier provides a reference to distinguish one snapshot from another, while fig 10A-
 	It would have been obvious to one of the ordinary skill in the art before the effective filing date of applicant’s claimed invention to combine directory snapshot structure referencing timing of snapshot(s) particularly tree structure of Baptistet al., into users of Siden, Hickman because that would have allowed users of  Siden, Hickman to generate tree snapshot structure to with specific time reference , (Baptist: fig 10A-10B,0114) further two or more child snapshots of respective reference time share common data object revisions of the common parent snapshot (Baptist: 0115, line 1-4), thereby allows to provide an improvement in unique sets of the revisions can be organized by different paths of the snapshot branches (Baptist: 0115, line 6-9), while maintaining updates to the directory file with path information corresponding to the snapshot and data ID (Baptist: 0085, line 1-4), thus improves the overall quality and reliability of the system.  The exemplary rationales that may support prima facie conclusion of obviousness includes (G)  Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention- -KSR, 550 US at 398.
 	Examiner applies above arguments to claim 9,17, and claims 2-7,10-15, 18-23 depend from claim 1,9,17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation 

Claims 1-7,9-15,17-18,20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable  over Siden et al., US Pub. No. 2015/0019495 published Jan,2015 Hickman et al., (hereafter Hickman), US Pub. No. 2016/0259794 published Sep,2016 in view of Baptist et al., (hereafter Baptist), US Pub.No. 2014/0337685 published Nov,2014.

As to claim 1,17, Siden teaches a system which including  A method comprising (fig 1)
“periodically generating snapshots” (0048, fig 5a, 0061, fig 6a – Siden teaches production database to retrieve and store multimedia objects such as video files, images, audio files including application specific data in a virtual databases environment, further it is noted that virtual database files including video snapshots captured at time T0 and snapshot 2 captured at time T1 corresponds to periodically generating snapshots of data); 
the snapshots having an associated time references reference” (Abstract, fig 5c, 0058, 0061-0062, fig 6a - Siden teaches generating plurality of snapshots with respect to time points in a virtual database environment, Siden teaches database source having 0, T1………….and the time reference snapshots maintained in the transaction log and the snapshot(s) ) T0, T1  corresponds to snapshots associated with time reference(s); and
“responsive to a request from a target system for data collected over a time interval, generating the data representing the time interval” (0071-0072 – Siden teaches database storage saves source data, maintains over multiple time points of snapshots for example snapshot 1 at time T0, snapshot at time T1 these changes are saved on to the target database, start time may corresponds to T0, T1  of respective snapshot(s) time points); 
determining a start snapshot of the time interval (0062-0064, fig 6a – Siden teaches various time points along a time line of snapshots, prior art of Siden also teaches snapshots captured at different time points long the timeflow, and timeflow of captured snapshot at T0, T1, T2……….may corresponds to defining time and time intervals and time points between T1, T2 corresponds to time intervals;
It is however, noted that Siden does not disclose:
“receiving video collected by a video sensor” 
“determining an end snapshot, wherein the start snapshot and the end snapshot are determined such that they are most closely spaced  to and inclusive of the time interval”

However, Hickman disclosed “receiving video collected by a video sensor” (Hickman: Abstract, 0006,fig 1, 0022, line 1-3 – Hickman teaches digital media device such as video camera
 Hickman disclosed “determining an end snapshot, wherein the start snapshot and the end snapshot are determined such that they are most closely spaced  to and inclusive of the time interval” (fig 2, 0027-0029,0045, fig 3 – Hickman teaches snapshot of data records describing specific event or associated with the event ID including start and end time of the particular snapshot, as such start, end time may be treated as time interval, Hickman also teaches automatic matching events based on the metadata of the record including start time and end time)
Hickman disclosed “determining a difference in the data included in the end snapshot compared to the start snapshot” (Hickman: 0046, fig 3, 0050, line 5-18, 0051 – Hickman teaches event metadata including start time, end time further teaches comparing between snapshot attributes such as start time and end time or category associated with the time difference, the prior art of Hickman also teaches Hickman teaches automated matching and tagging process, particularly matching with corresponding snapshot attributes such as start and end time particularly event type including matching digital media content such as digital video)

It is however, noted that both Siden, Hickman do not teach “wherein the associated time reference is used to index the tree snapshot in a hierarchical arrangement”, although Siden specifically teaches Siden teaches VDB snapshots at time T0, T1………….and the time reference snapshots maintained  and stored in the database (Siden: 0061-0063).  However, Baptist disclosed, “wherein the associated time reference is used to index” (0062, line 6-11, fig 9B-9C, 10A-10B,0096 line 1-4,0098,0100, line1-4,, Baptist teaches snapshot slices with respect to reference time for example snaphshot 1 reference with time t1, snapshot2 reference with time t2, snapshot3 reference with time t3 and like and file system directory maintains indexed snapshot identifier list element 184 for the directory file element 172, each snapshot identifier provides a reference to distinguish one snapshot from another, while fig 10A-10B, 0114, line 1-3 refers to the directory snapshot structure referencing timing history of snapshot), “the tree snapshot in a hierarchical arrangement”(fig 10A-10B, 0114-0116 

It would have been obvious to one of the ordinary skill in the art before the effective filing date of applicant’s claimed invention to combine directory snapshot structure referencing timing of snapshot(s) particularly tree structure of Baptistet al., into users of Siden, Hickman because that would have allowed users of  Siden, Hickman to generate tree snapshot structure to with specific time reference , (Baptist: fig 10A-10B,0114) further two or more child snapshots of respective reference time share common data object revisions of the common parent snapshot (Baptist: 0115, line 1-4), thereby allows to provide an improvement in unique sets of the revisions can be organized by different paths of the snapshot branches (Baptist: 0115, line 6-9), while maintaining updates to the directory file with path information corresponding to the snapshot and data ID (Baptist: 0085, line 1-4), thus improves the overall quality and reliability of the system   
As to claim 2, Siden disclosed “further comprising providing the subset of the data collected by the source system to the target system” (0040,0075, fig 1-2).

As to claim 3 Siden disclosed wherein the source system is an edge system, and the target system is a core system (fig 1-2,fig 5a, 0093-0094 – Siden teaches generates plurality of snapshots corresponds to respective plurality of time points is identical to instant specification 0046 edge system).


As to claim 4, Hickman disclosed “wherein the start snapshot has an associated time reference that is not later than the start of the time interval, and the end snapshot has an associated time reference that is not earlier then the end of the time interval” (Hickman : fig 2-3, 0042,0048, note: Hickman teaches snapshots in regular intervals provided in the form of database snapshots).

As to claim 5,  Siden disclosed wherein the snapshots are generated at fixed time intervals (0091 – Siden teaches timeflow application snapshots captured at defined time intervals).

As to claim 6, Siden disclosed, “wherein the snapshots are generated at variable time intervals” (fig 6b, 0070-0071).
As to claim 7 Siden disclosed, “wherein the snapshots are generated as series of snapshots or as self-contained data” (0069-0070, fig 6a-b).

claim 8 (canceled)





As to claim 9, Siden teaches a system comprising (fig 1-2)
“at least one source system to provide collected data to a target system, the at least one source system including” (fig 1-2,0030 – Siden teaches database storage 
“a computer readable medium to store computer readable instructions; and a processor to execute the computer readable instructions stored on the computer-readable medium to” (0101 – Siden teaches computer readable medium both software and hardware):
“periodically generate snapshots of data associated with the received video” (0048, fig 5a, 0061, fig 6a – Siden teaches production database to retrieve and store multimedia objects such as video files, images, audio files including application specific data in a virtual databases environment, further it is noted that virtual database files including video snapshots captured at time T0 and snapshot 2 captured at time T1 corresponds to periodically generating snapshots of data); 
the snapshots having an associated time references reference” (Abstract, fig 5c, 0058, 0061-0062, fig 6a - Siden teaches generating plurality of snapshots with respect to time points in a virtual database environment, Siden teaches database source having multiple production database system stores and organizing information in data blocks corresponding to multiple point in time copies, the prior art of Siden teaches VDB snapshots at time T0, T1………….and the time reference snapshots maintained in the transaction log and the snapshot(s) ) T0, T1  corresponds to snapshots associated with time reference(s); 
0, snapshot at time T1 these changes are saved on to the target database, start time may corresponds to T0, T1  of respective snapshot(s) time points); 
determining a start snapshot of the time interval (0062-0064, fig 6a – Siden teaches various time points along a time line of snapshots, prior art of Siden also teaches snapshots captured at different time points long the timeflow, and timeflow of captured snapshot at T0, T1, T2……….may corresponds to defining time and time intervals and time points between T1, T2 corresponds to time intervals;
 “wherein the at least one source system is to provide the data representing the time interval to the target system” (Siden : 0040,0071-0072, 0075, fig 1-2, Siden teaches snapshot 1 at time T0, snapshot at time T1 these changes are saved on to the target database, start time may corresponds to T0, T1  of respective snapshot(s) time points).
It is however, noted that Siden does not disclose:
“receiving video collected by a video sensor” 
“determining an end snapshot, wherein the start snapshot and the end snapshot are determined such that they are most closely spaced  to and inclusive of the time interval”

However, Hickman disclosed “receiving video collected by a video sensor” (Hickman: Abstract, 0006,fig 1, 0022, line 1-3 – Hickman teaches digital media device such as video camera)
Hickman disclosed “determining an end snapshot, wherein the start snapshot and the end snapshot are determined such that they are most closely spaced  to and inclusive of the time interval” (fig 2, 0027-0029,0045, fig 3 – Hickman teaches snapshot of data records describing specific event or associated with the event ID including start and end time of the particular snapshot, as such start, end time may be treated as time interval, Hickman also teaches automatic matching events based on the metadata of the record including start time and end time)
Hickman disclosed “determining a difference in the data included in the end snapshot compared to the start snapshot” (Hickman: 0046, fig 3, 0050, line 5-18, 0051 – Hickman teaches event metadata including start time, end time further teaches comparing between snapshot attributes such as start time and end time or category associated with the time difference, the prior art of Hickman also teaches Hickman teaches automated matching and tagging process, particularly matching with corresponding snapshot attributes such as start and end time particularly event type including matching digital media content such as digital video)

It is however, noted that both Siden, Hickman do not teach “wherein the associated time reference is used to index the tree snapshot in a hierarchical arrangement”, although Siden specifically teaches Siden teaches VDB snapshots at time T0, T1………….and the time reference snapshots maintained  and stored in the database (Siden: 0061-0063).  However, Baptist disclosed, “wherein the associated time reference is used to index” (0062, line 6-11, fig 9B-9C, 10A-10B,0096 line 1-4,0098,0100, line1-4,, Baptist teaches snapshot slices with respect to reference time for example snaphshot 1 reference with time t1, snapshot2 reference with time t2, snapshot3 reference with time t3 and like and file system directory maintains indexed snapshot identifier list element 184 for the directory file element 172, each snapshot identifier provides a reference to distinguish one snapshot from another, while fig 10A-10B, 0114, line 1-3 refers to the directory snapshot structure referencing timing history of snapshot), “the tree snapshot in a hierarchical arrangement”(fig 10A-10B, 0114-0116 
 	It would have been obvious to one of the ordinary skill in the art before the effective filing date of applicant’s claimed invention to combine directory snapshot structure referencing timing of snapshot(s) particularly tree structure of Baptistet al., into users of Siden, Hickman because that would have allowed users of  Siden, Hickman to generate tree snapshot structure to with specific time reference , (Baptist: fig 10A-10B,0114) further two or more child snapshots of respective reference time share common data object revisions of the common parent snapshot (Baptist: 0115, line 1-4), thereby allows to provide an improvement in unique sets of the revisions can be organized by different paths of the snapshot branches (Baptist: 0115, line 6-9), while maintaining updates to the directory file with path information corresponding to the snapshot and data ID (Baptist: 0085, line 1-4), thus improves the overall quality and reliability of the system   

As to claim 10,  Siden, wherein the collected data includes at least one of time series data, video streams, and time-stamped images (fig 5a, 0048, fig 6a – Siden teaches snapshots with respect to time referenced data, including image, audio, and video files) 
As to claim 11 Siden disclosed “wherein the source system is an edge system, and the target system is a core system (fig 1-2,fig 5a, 0093-0094 – Siden teaches 

As to claim 12, Siden disclosed “further comprising multiple edge systems to collect data from different types of data sources and provide respective subsets of the collected data from a specific type of data source to the core system (fig 1-2,fig 5a-c, 0013,0055-0056).

As to claim 13, Siden disclosed wherein the core system synthesizes the respective subsets of the collected data from the multiple edge systems in a namespace” (fig 1-2, fig 5b, 0053-0054 – Siden teaches virtualization data suggesting network file sharing or NFS or iSCSI)

As to claim 14 Hickman disclosed “wherein the start snapshot has an associated time reference that is not later than the start of the time interval, and the end snapshot has an associated time reference that is not earlier then the end of the time interval (Hickman : fig 2-3, 0042,0048, note: Hickman teaches snapshots in regular intervals provided in the form of database snapshots).
As to claim 15, Siden disclosed , wherein the snapshots are generated at fixed time intervals (0091 – Siden teaches timeflow application snapshots captured at defined time intervals). or at variable time intervals (fig 6b, 0070-0071).

claim 16,  (canceled)

As to claim 18,  Siden disclosed further comprising instructions stored thereon that, when executed by the processor, cause the processor to generate the series of snapshots at fixed intervals (0091 – Siden teaches timeflow application snapshots captured at defined time intervals). or at variable time intervals (fig 6b, 0070-0071)

As to claim 19,  Siden disclosed “wherein the data is collected by the source system from different data sources” (Siden :fig 5c, 0013,0055-0056).

As to claim 20 Siden disclosed further comprising instructions stored thereon that, when executed by the processor, cause the processor to:
generate respective series of snapshots of the data, each of the respective series of snapshots including snapshots of data collected from the same data source (Siden 0069-0070, fig 6a-b).

As to claim 21, the combination of Siden, Hickman, and Baptist teaches “receiving a series of snapshots generated by one or more edge systems (Siden: Abstract, fig 2, fig 9, element 930 – Siden teaches time sequenced snapshots particularly snapshots corresponding plurality of time points, edge system corresponds to source database system fig 2, element 245a-b is identical to instant specification 0012);”wherein the 

As to claim 22, the combination of Siden, Hickman, and Baptist teaches “receiving a series of snapshots generated by one or more edge systems, (Siden: Abstract, fig 2,    fig 9, element 930 – Siden teaches time sequenced snapshots particularly snapshots corresponding plurality of time points, edge system corresponds to source database system fig 2, element 245a-b is identical to instant specification 0012) wherein the series of snapshots is generated using collected data from different types of data sources (Siden: fig 5a-b,0047,0052) that include at least two different file extensions and the series of snapshots includes the at least two different file extensions” (Siden: 0068, line10-12- Siden teaches documents, images, video, and audio data, binary data and like; Hickman: Abstract-Hickman teaches digital media files such as video, audio, image files; Baptist: 0007, line 8 images files for example JPEG,MPEG)   .

As to claim 23, Baptist disclosed “determining a root object of the hierarchical arrangement, wherein the root object comprises leaf metadata that stores signatures of child leaf data objects” (Baptist: 0079,0110,0114, fig A-10B root directory file points to 

Conclusion
The prior art made of record

	a.  	US Pub No.	2015/0019495-generating snapshots in time sequence
	b.  	US Pub No.	2016/0259794 – automated matching and tagging of digital media content, upload and encrypted snapshot to service provider
	c. 	US Pub No.	2014/0337685 – Snapshot hierarchical structure
				


 	Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although 
 	SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
 	In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 	The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.




 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alam Hosain, can be reached on (571) 272- 3978.  The fax phone numbers for the organization where the application or proceeding is assigned is  571-273-8300 Information regarding the status of an application may be obtained  from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)



/Srirama Channavajjala/Primary Examiner, Art Unit 2154